Case 1:20-cv-11358-LTS Document 3-12 Filed 07/20/20 Page 1 of 5




            EXHIBIT 12
         Case 1:20-cv-11358-LTS Document 3-12 Filed 07/20/20 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



                 AFFIDAVIT OF SHARIE ROBINSON IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Sharie Robinson, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods for approximately one

        year. I am Black.

     3. I work at the Whole Foods located in 121 South River Road, Bedford, New

        Hampshire.

     4. Due to the COVID-19 pandemic, Whole Foods now requires all its employees

        wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, I decided to wear a Black

        Lives Matter mask to work. I ironed on “I Can’t Breathe” onto my mask, along

        with my daughter Kayla Greene, who also works at the Bedford, NH, Whole

        Foods location with me.
    Case 1:20-cv-11358-LTS Document 3-12 Filed 07/20/20 Page 3 of 5



6. My daughter, Kayla Greene was disciplined for wearing her “Black Lives Matter”

   and “I Can’t Breathe” mask, so we decided I needed to stop wearing it in order to

   avoid discipline.

7. I cannot afford to be disciplined or sent home because I have a mortgage, and a

   car bill, and a thirteen-year old son with a medical condition, and I need my

   medical benefits for my son and cannot afford to lose coverage.

8. I feel discriminated against by Whole Foods for its failure to support me and my

   daughter as Black employees expressing that my life matters, especially in a

   workplace that has predominantly white co-workers and customers, and I now

   feel unwelcome in the workplace.

9. After Kayla and Lylah Styles, another co-worker, were sent home for wearing

   masks in support of Black lives Matter, the company put the statement “Racism

   and discrimination of any kind has no place at Whole Foods. We support the

   Black community and meaningful change in the world.” This felt like a slap in the

   face after the discipline my daughter got sent home. I feel targeted and

   discriminated against by Whole Foods in light of their response to the Black Lives

   Matter messaging we have worn to work.

10. I discussed the ban on Black Lives Matter messaging with the management and

   was told it was barred by the dress code policy.

11. I expected that Whole Foods would support us in wearing the Black Lives Matter

   masks because the company claims to be inclusive and support all of its

   employees and has publicly supported the movement.
        Case 1:20-cv-11358-LTS Document 3-12 Filed 07/20/20 Page 4 of 5



   12. Whole Foods claims that it is disciplining us because the Black Lives Matter

       masks violate the dress code policy, which prohibits employees from wearing

       clothing with visible slogans, messages, logos, or advertising that are not

       company-related.

   13. However, Whole Foods has not consistently enforced this policy. At my location,

       I have witnessed coworkers wearing various logos, such as for local sports

       teams, and patterned masks. For example, I saw one coworker wear a mask

       with a Patriots logo and another wear a mask with a Sponge Bob image – both

       after Kayla has been disciplined for her “I Can’t Breathe” mask and told that it

       violated company dress code. Many of my co-workers still wear patterned masks

       (e.g. flannel).

   14. I believe that Whole Foods is selectively enforcing its dress code to discipline

       employees for wearing Black Lives Matter masks by sending employees who

       wear the Black Lives Matter masks home without pay and assigning employees a

       disciplinary point for each time they are sent home.

   15. I want to wear my Black Lives Matter mask at work to protest against Whole

       Foods’ discriminatory policy of selectively enforcing its dress-code. But I am

       scared of the discipline I will face and losing money.

   16. I don’t feel welcome in my workplace now and feel like I am walking on

       eggshells.

I declare under penalty of perjury that the foregoing is true and correct.

                    07/19/2020
Executed on              .
Case 1:20-cv-11358-LTS Document 3-12 Filed 07/20/20 Page 5 of 5



                                        ______________________
                                        Sharie Robinson
